DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the rotational axis". There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “a first upper nozzle formed at the humidification housing; a second upper nozzle formed at the humidification housing”. The limitations are indefinite as to the position of the nozzles relative to the housing (i.e. the proposition “at” is unclear). For examination purposes the limitations will be interpreted as passing through.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon US 2011/0139005 (hereafter Kwon).

Regarding claims 17-18, Kwon teaches a humidification and air cleaning apparatus (10), comprising:
a humidification housing (200) having an upper opening (opening defined by lower vertical edge of step 211, as shown below) and a lower opening (214);
a first upper nozzle (205) formed at the humidification housing (via pipe 209);
a second upper nozzle (201) formed at the humidification housing (via pipe 209);
a housing cover (100/101) closing at least the upper opening of the humidification housing (where the where Fig 1 shows the housing cover enclosing the upper opening);
a shield disposed outside (100) of the upper opening of the humidification housing (where the shield is above the upper opening), wherein the shield is disposed below either the first upper nozzle or the second upper nozzle (where at least a portion of the shield is disposed below the first and second upper nozzles); and
wherein the first upper nozzle (205) is disposed below the second upper nozzle (201), and the shield is disposed below the second upper nozzle (as shown in Fig 1).
[AltContent: textbox (Upper opening)][AltContent: oval]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Regarding claims 17 and 19, Kwon teaches a humidification and air cleaning apparatus (10), comprising:
a humidification housing (200) having an upper opening (opening defined by lower vertical edge of step 211, as shown below) and a lower opening (214);
a first upper nozzle (first nozzle 201) formed at the humidification housing (via pipe 209);
a second upper nozzle (second nozzle 201) formed at the humidification housing (via pipe 209);
a housing cover (100/101) closing at least the upper opening of the humidification housing (where the where Fig 1 shows the housing cover enclosing the upper opening);
a shield disposed outside (100) of the upper opening of the humidification housing (where the shield is above the upper opening), wherein the shield is disposed below either the first upper nozzle or the second upper nozzle (where at least a portion of the shield is disposed below the first and second upper nozzles); and
wherein the first upper nozzle and the second upper nozzle are disposed at a same height, and the shield is disposed below the second upper nozzle (as shown in Fig 1).
[AltContent: textbox (Upper opening)][AltContent: oval]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claims 17 and 20, Kwon teaches a humidification and air cleaning apparatus (10), comprising:
a humidification housing (200) having an upper opening (opening defined by lower vertical edge of step 211, as shown below) and a lower opening (214);
a first upper nozzle (first nozzle 201) formed at the humidification housing (via pipe 209);
a second upper nozzle (second nozzle 201) formed at the humidification housing (via pipe 209);
a housing cover (100/101) closing at least the upper opening of the humidification housing (where the where Fig 1 shows the housing cover enclosing the upper opening);
a shield disposed outside (100) of the upper opening of the humidification housing (where the shield is above the upper opening), wherein the shield is disposed below either the first upper nozzle or the second upper nozzle (where at least a portion of the shield is disposed below the first and second upper nozzles); and
wherein the humidification housing cover comprises a top wall that covers the upper opening of the humidification housing, and a side wall that extends downwardly from the top wall and covers an upper end of the humidification housing, wherein the shield extends downwardly from a lower end of the side wall (labeled below).
[AltContent: textbox (Top wall)][AltContent: arrow][AltContent: textbox (Shield)][AltContent: textbox (Side wall)][AltContent: textbox (Lower end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper opening)][AltContent: oval]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale




Allowable Subject Matter
Claims 1-14 and 16 are allowed.
Regarding claim 1, the closest prior art is Kwon. Kwon teaches a humidification and cleaning apparatus comprising a humidification housing, a first upper nozzle, a second upper nozzle, and a housing cover. Kwon does not teach a shield disposed at an outer edge of the housing cover and spaced apart from an outer surface of the humidification housing, wherein the shield is disposed below either the first upper nozzle or the second upper nozzle. The modification would not have been obvious because the prior art does not teach the feature. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-14 and 16 depend upon claim 1.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 depends upon claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776